USCA11 Case: 21-11365    Date Filed: 08/18/2022   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-11365
                 Non-Argument Calendar
                 ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
DAVID SHANE PAQUETTE,
a.k.a. David Shane Watson,
a.k.a. Phillip Connell,


                                        Defendant-Appellant.
USCA11 Case: 21-11365         Date Filed: 08/18/2022    Page: 2 of 4




2                      Opinion of the Court                 21-11365

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:19-cr-00264-WFJ-TGW-1
                    ____________________

Before WILLIAM PRYOR, Chief Judge, JORDAN and NEWSOM,
Circuit Judges.
PER CURIAM:
       David Paquette appeals the judgment in his criminal case
that imposed a special condition limiting contact with minors as a
term of his sentence for failing to register as a sex offender. 18
U.S.C. § 2250(a). Paquette challenged his sentence to supervised re-
lease on three grounds, two of which we previously concluded are
barred by the appeal waiver in his written plea agreement. In his
remaining ground for relief, Paquette argues, for the first time, that
a special condition of his supervised release that leaves to “the dis-
cretion of the probation office . . . [whether he] may be required to
have no direct contact with minors (under the age of 18) without
the written approval of the probation officer” constituted an im-
proper delegation of judicial authority. As the government con-
cedes, the district court plainly erred in delegating the implemen-
tation of a condition of supervised release to a probation officer.
See United States v. Nash, 438 F.3d 1302, 1306 (11th Cir. 2006). We
vacate the special condition and remand for further proceedings.
USCA11 Case: 21-11365         Date Filed: 08/18/2022      Page: 3 of 4




21-11365                Opinion of the Court                          3

        Because Paquette challenges the condition of his supervised
release for the first time on appeal, our review is for plain error. See
id. at 1304. To constitute plain error, the district court must have
made an error that was plain and that affects Paquette’s substantial
rights. Id. When plain error occurs, we may reverse if it seriously
affects the fairness, integrity, or public reputation of judicial pro-
ceedings. Id.
        To determine whether the district court improperly dele-
gated its sentencing authority, we draw a distinction between the
delegation “of a ministerial act or support service” and “the ulti-
mate responsibility” of imposing the sentence. Id. at 1304–05. The
district court may not delegate the ultimate responsibility of decid-
ing whether to impose a condition of supervised release. Id. at
1305. But the district court may delegate the ministerial function of
how, when, and where the defendant must comply with the con-
dition. Id.
        In Nash, we concluded that the district court plainly erred
by delegating a judicial function to a probation officer. The district
court imposed as a condition of supervised release that, “[a]s
deemed necessary by the Probation Officer, the defendant shall
participate in mental health counseling, which may include inpa-
tient treatment.” Id. at 1304. We concluded that condition was an
improper delegation of authority because the probation officer in-
stead of the district court decided whether Nash was required to
participate in mental health counseling. Id. at 1306.
USCA11 Case: 21-11365         Date Filed: 08/18/2022      Page: 4 of 4




4                       Opinion of the Court                  21-11365

        As in Nash, the district court plainly erred in Paquette’s case.
The district court erred by delegating to Paquette’s probation of-
ficer ultimate authority to determine whether Paquette could have
direct contact with minors. See id. Because the decision whether to
impose a special condition of supervised release is a judicial func-
tion, the error was plain. See id. The error affected Paquette’s sub-
stantial rights because, without the error, the district court, rather
than the probation officer, would have decided the extent of
Paquette’s interaction with minors. See United States v. Heath, 419
F.3d 1312, 1314–16 (11th Cir. 2005). And the improper delegation
of a judicial function is an error that seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id. at 1316.
We vacate the special condition of supervised release and remand
for the district court to decide whether to impose the special con-
dition.
       VACATED and REMANDED.